UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4008


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STUART DOTSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cr-00155-1)


Submitted:    July 30, 2009                 Decided:   August 17, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stuart     Dotson       appeals          the     district    court’s     order

revoking his supervised release and sentencing him to twenty

months   of    imprisonment.              Dotson      argues     that   his    sentence   is

plainly unreasonable because it does not further the purposes of

supervised release.           We affirm.

              This     court       will    affirm        a     sentence    imposed    after

revocation of supervised release if it is within the applicable

statutory     maximum        and    is     not       plainly    unreasonable.         United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                              We

first    assess      the     sentence        for       reasonableness,         “follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences, . . . with some

necessary modifications to take into account the unique nature

of supervised release revocation sentences.”                           Id. at 438-39; see

United States v. Finley, 531 F.3d 288, 294 (4th Cir. 2008) (“In

applying      the      ‘plainly           unreasonable’          standard,       we   first

determine,     using        the    instructions          given    in    Gall    [v.   United

States, 552 U.S. 38, __, 128 S. Ct. 586, 597 (2007)], whether a

sentence is ‘unreasonable.’”).

              Only     if      a    sentence           is      found    procedurally      or

substantively unreasonable will we “decide whether the sentence

is plainly unreasonable.”                 Crudup, 461 F.3d at 439; see Finley,

531 F.3d at 294.            Although the district court must consider the

                                                 2
Chapter 7 policy statements and the requirements of 18 U.S.C.A.

§§ 3553(a), 3583 (West 2000 & Supp. 2009), “the [district] court

ultimately has broad discretion to revoke its previous sentence

and impose a term of imprisonment up to the statutory maximum.”

Crudup, 461 F.3d at 439 (internal quotation marks and citations

omitted).

             Dotson does not challenge the procedural aspects of

his   sentence.        Rather,           he    argues    that    the     district      court’s

sentence is plainly unreasonable because it fails to address the

underlying     cause     of        the        violations,       fails    to     further     the

purposes of supervised release, and imposes a sentence that is

disproportionate         to        the    violations.            “In     determining        the

reasonableness      of    a    sentence,          we    ‘give    due    deference      to   the

district court’s decision.’”                    Finley, 531 F.3d at 297 (quoting

Gall, 552 U.S. at __, 128 S. Ct. at 597).                               Our review of the

record     leads    us        to     conclude          that     the     sentence    is      not

unreasonable.

             Accordingly, we affirm the district court’s order.                              We

dispense     with   oral           argument       because       the     facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    AFFIRMED




                                                 3